UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6764



RODNEY JAMES MILLER,

                                              Petitioner - Appellant,

          versus


GENE M. JOHNSON, Director of the Virginia
Department of Corrections,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.   Robert G. Doumar, Senior
District Judge. (CA-03-16)


Submitted:   August 26, 2004              Decided:   September 2, 2004


Before WIDENER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Rodney James Miller, Appellant Pro Se. Donald Eldridge Jeffrey,
III, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Rodney James Miller seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his petition filed under 28 U.S.C. § 2254 (2000).

An appeal may not be taken from the final order in a § 2254

proceeding unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”      28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.   See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).         We have independently

reviewed the record and conclude that Miller has not made the

requisite     showing.   Accordingly,    we   deny   a   certificate   of

appealability and dismiss the appeal.          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                               DISMISSED




                                - 2 -